UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4690


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN VONDELL WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cr-00278-RWT-2)


Submitted:   June 30, 2015                    Decided:   July 9, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc Gregory Hall, LAW OFFICES OF MARC G. HALL, P.C., Greenbelt,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Leah Jo Bressack, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Steven     Vondell     Williams     was    convicted,     following      a   jury

trial, on four counts: interference, and conspiracy to interfere,

with interstate commerce by robbery, in violation of 18 U.S.C.

§   1951   (2012);       possession     and     brandishing     of    a   firearm    in

furtherance of a crime of violence, in violation of 18 U.S.C.

§ 924(c) (2012); and possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g) (2012).                        The district court

sentenced him to an aggregate term of 324 months’ imprisonment.

On appeal, Williams challenges several evidentiary rulings and the

reasonableness of his sentence.               We affirm.

      Williams     first     claims   that      the   district       court   erred   by

admitting       into    evidence   transcripts        from   his     coconspirator’s

sentencing hearing and thereby violated his rights under the

Confrontation          Clause.     “[A]   violation      [of    the    Confrontation

Clause] may be found harmless on appeal if the beneficiary of the

constitutional error can prove beyond a reasonable doubt that the

error complained of did not contribute to the verdict obtained[.]”

United States v. Reed, 780 F.3d 260, 269 (4th Cir. 2015) (internal

quotation marks omitted), petition for cert. filed, __ U.S.L.W. __

(U.S. June 11, 2015) (No. 14-10176), and petition for cert. filed,

__ U.S.L.W. __ (U.S. June 12, 2015) (No. 14-10190); see United

States     v.   Johnson,     400   F.3d   187,     197   (4th      Cir.   2005).     A



                                          2
statement’s unconstitutional admission may be “harmless when the

[G]overnment introduced an abundance of other evidence and proved

parts of the defendant’s involvement without any use of [the

challenged] statement.”             United States v. Gillion, 704 F.3d 284,

293    (4th    Cir.    2012)       (emphasis       and    internal     quotation        marks

omitted).       We can assume the error occurred and “should avoid

deciding whether there was a violation of the Confrontation Clause

if any error was harmless.”             Reed, 780 F.3d at 269.

       Viewing the record as a whole, we conclude that it is clear

beyond a reasonable doubt that the jury would have found Williams

guilty based solely on the unchallenged evidence presented by the

Government.       An abundance of unchallenged evidence established

that Williams was one of the perpetrators of the robbery at issue,

and further evidence identifying him was unnecessary.                           Thus, even

if    the   district       court    erred     by    admitting     the    transcript       in

contravention         of   the     Confrontation          Clause,      such     error    was

harmless.

       Next,    Williams      claims       that    the    district      court    erred    by

permitting      hearsay        testimony       and       unqualified      or     otherwise

impermissible         expert        testimony.             We    will     not      reverse

nonconstitutional          error,      such       as     this,   if     the     Government

demonstrates     that       the    error    was    harmless.          United    States    v.




                                              3
Ibisevic, 675 F.3d 342, 349 (4th Cir. 2012).                In the context of

nonconstitutional error,

       the Government must demonstrate that the error did not
       have a substantial and injurious effect or influence in
       determining the jury’s verdict. An appellate court does
       not inquire into whether absent the error sufficient
       evidence existed to convict, but rather whether we
       believe it highly probable that the error did not affect
       the judgment. Thus, we must be able to say, with fair
       assurance, after pondering all that happened without
       stripping the erroneous action from the whole, that the
       judgment was not substantially swayed by the error.

             We have identified three decisive factors in making
       this determination: (1) the centrality of the issue
       affected by the error; (2) the steps taken to mitigate
       the effects of the error; and (3) the closeness of the
       case.

Id. at 349-50 (citations and internal quotation marks omitted).

       Although the first two of these factors weigh in Williams’

favor, “[t]he final factor—the closeness of the case—is the single

most    important    factor   in    a   nonconstitutional        harmless-error

inquiry.”     Id. at 352 (internal quotation marks omitted); see

United States v. Williams, 81 F.3d 1321, 1326 (4th Cir. 1996).

“The     closeness    inquiry       involves       assessing      whether    the

[unchallenged] evidence is not only sufficient to convict, but

whether it is sufficiently powerful in relation to the [challenged

evidence]   to   ensure   the      error    did   not   affect   the   outcome.”

Ibisevic, 675 F.3d at 354 (ellipsis and internal quotation marks

omitted).




                                        4
       We conclude that the Government’s unchallenged evidence was

not only sufficient to find Williams guilty beyond a reasonable

doubt, but also sufficiently powerful in relation to the evidence

Williams challenges that any error in the challenged rulings did

not affect the outcome.       Thus, it is highly probable that any error

in admitting the challenged evidence did not sway the jury or

affect the outcome of the judgment.               Because Williams’ claims of

erroneous evidentiary rulings necessarily would be only harmless

error, we affirm his conviction.

       Lastly,   Williams     challenges         the   reasonableness   of     his

sentence.     We review a sentence for reasonableness, applying “a

deferential abuse-of-discretion standard.”                Gall v. United States,

552 U.S. 38, 41 (2007); United States v. Lymas, 781 F.3d 106, 111

(4th Cir. 2015).     “First, we must determine whether the district

court committed any procedural error . . . .”                Lymas, 781 F.3d at

111.      “Only if we determine that the district court has not

committed procedural error do we proceed to assess ‘the substantive

reasonableness of the sentence imposed,’” id. at 112 (quoting Gall,

552 U.S. at 51), under “the totality of the circumstances,” Gall,

552 U.S. at 51.

       “[A]   sentence   within        a       properly    calculated   advisory

[Sentencing]     Guidelines    range       is   presumptively    reasonable”   on

appeal.    United States v. Dowell, 771 F.3d 162, 176 (4th Cir. 2014)



                                           5
(internal quotation marks omitted).             “A defendant can only rebut

the presumption by demonstrating that the sentence is unreasonable

when measured against the [18 U.S.C.] § 3553(a) [(2012)] factors.”

Id.   (alteration     and    internal     quotation     marks    omitted).            In

evaluating the sentence, we give due deference to the district

court because the district court need only “set forth enough to

satisfy the appellate court that [it] has considered the parties’

arguments and has a reasoned basis for [its decision].”                       Rita v.

United States, 551 U.S. 338, 356 (2007).

      Williams    contends      that      the   district        court       committed

procedural error by failing to consider the application of the

§ 3553 factors to his case.              This contention is belied by the

record.    The district court specified § 3553 as the controlling

statute;     stated   that    it   was    obliged     to    impose      a    sentence

sufficient,    but    not    greater     than   necessary,      to   comply         with

§ 3553(a)’s factors; and specifically referred to each factor

listed in § 3553(a) that was relevant to the instant case.                          See

United States v. Helton, 782 F.3d 148, 153 (4th Cir. 2015); United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                   In applying

the § 3553(a) factors, the court individually assessed Williams’

case and the arguments he raised.                We perceive no procedural

unreasonableness,      and    we   conclude      that      Williams’        claim    is

meritless.



                                         6
     Williams’ claim of substantive unreasonableness is likewise

without merit.    The district court heard Williams’ arguments

concerning application of the § 3553(a) factors to his case and

determined that those factors warranted a sentence at the high end

of Williams’ Guidelines range that ran consecutively to Williams’

existing sentence for an unrelated crime.      Absent substantive

unreasonableness in the district court’s assessment, Williams’

mere disagreement with it is no basis for vacating his sentence.

See United States v. Howard, 773 F.3d 519, 531 (4th Cir. 2014).

Because Williams has pointed to no procedural or substantive error

that is not flatly contradicted by the record or otherwise without

merit, he has not overcome the presumption of reasonableness

accorded his within-Guidelines sentence.    Accordingly we affirm

his sentence.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                7